                          United States District Court
                                    for the
                          Southern District of Florida

AIX Specialty Insurance Company,       )
Plaintiff,                             )
                                       )
v.                                     )
                                       )
Members Only Management, LLC,          )
d/b/a Trapeze, and Yonathan            )
Benyamin, as personal                  )
                                         Civil Action No. 18-60471-Civ-Scola
representative of the Estate of        )
Benyamin Benyamin, Defendants.         )
                                       )
v.                                     )
                                       )
Stirling Insurance Services, Inc.      )
and Terry R. Sgammato, Third           )
Party Defendants                       )

                    Order Dismissing Third Party Complaint
      This matter comes before the Court upon Third-Party Defendants Stirling
Insurance Services, Inc. and Terry R. Sgammato’s motion to dismiss, or in the
alternative stay, third-party complaint (ECF No. 38). Upon review of the record,
the parties’ briefs, and the relevant legal authorities, the Court dismisses the
Third-Party Complaint (ECF No. 38) as premature.

     I.   Background

       This case arises from a wrongful death action filed in the Circuit Court of
the Seventeenth Judicial Circuit in and for Broward County, Florida. See
Benyamin v. Khouri, No. 17-008602. The underlying state-court complaint was
filed by Yonatan Benyamin (“Benyamin”), as personal representative of the
Estate of Benyamin Benyamin, against Members Only and Yudith Khouri. The
underlying state-court case stems from a drunk-driving accident that cost
Benyamin Benyamin, and his wife, Zafrit Ruvio, their lives.
       Benyamin alleges in the underlying suit that Members Only, a club in
Tamarac, Florida, “knowingly, negligently, and willfully served, or furnished
alcoholic beverages” to Khouri, even though it knew she was “habitually addicted
to the use of alcohol,” in violation of Florida Statute § 768.125. (Underlying Am.
Compl., ECF No. 1-2 at ¶ 44.) Khouri then drove Benyamin Benyamin and his
wife in her vehicle while intoxicated. (See id. at ¶¶ 32–33, ¶¶ 35–36.) Khouri
eventually lost control of the vehicle and caused a collision with another vehicle.
(See id. at 35, 38.) The two passengers ultimately died as a result. (Id. at ¶¶ 41–
43.) Benyamin asserts that Members Only and Khouri are liable for Benyamin
Benyamin’s death. (See id. at ¶¶ 49, 53.)
       On March 5, 2018, AIX Specialty, Members Only’s insurance carrier, filed
the present suit against Members Only and Benyamin seeking a declaration from
the Court that it does not have a duty to defend or to indemnify Members Only
in the underlying state-court action based on an insurance policy it issued to
Members Only. AIX Specialty contends that two provisions, the Absolute Liquor
Liability Exclusion and the Limitation of Coverage to Designated Premises or
Project provision, preclude coverage for Members Only with respect to the
underlying state-court action. (See Compl., ECF No. 1 at ¶ 23.)
       Members Only then filed a third-party complaint against Stirling
Insurance Services, Inc. and Terry Sgammato as its insurance agents for failure
to procure adequate insurance coverage, breach of contract, breach of fiduciary
duty, and negligence. (ECF No. 29.) The third-party defendants move to dismiss
or in the alternative, stay the third-party complaint as premature.

   II.   Legal Standard

       When considering a motion to dismiss under Federal Rule of Civil
Procedure 12(b)(6), the Court must accept all the complaint’s allegations as true,
construing them in the light most favorable to the plaintiff. Pielage v. McConnell,
516 F.3d 1282, 1284 (11th Cir. 2008). A pleading must only contain “a short and
plain statement of the claim showing that the pleader is entitled to relief.” Fed.
R. Civ. P. 8(a)(2). A motion to dismiss under Rule 12(b)(6) challenges the legal
sufficiency of a complaint. See Fed. R. Civ. P. 12(b)(6). In assessing the legal
sufficiency of a complaint’s allegations, the Court is bound to apply the pleading
standard articulated in Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007) and
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). That is, the complaint “must . . .
contain sufficient factual matter, accepted as true, to state a claim to relief that
is plausible on its face.” Am. Dental Ass’n v. Cigna Corp., 605 F.3d 1283, 1289
(11th Cir. 2010) (quoting Bell Atlantic Corp, 550 U.S. at 570). “Dismissal is
therefore permitted when on the basis of a dispositive issue of law, no
construction of the factual allegations will support the cause of action.” Glover
v. Liggett Grp., Inc., 459 F.3d 1304, 1308 (11th Cir. 2006) (internal quotations
omitted) (citing Marshall Cnty. Bd. of Educ. v. Marshall Cnty. Gas Dist., 992 F.2d
1171, 1174 (11th Cir. 1993). “A claim has facial plausibility when the plaintiff
pleads factual content that allows the court to draw the reasonable inference
that the defendant is liable for the misconduct alleged.” Ashcroft, 556 U.S. at
678. “The plausibility standard is not akin to a ‘probability requirement,’ but it
asks for more than a sheer possibility that a defendant has acted unlawfully.”
Id.

   III.   Analysis
       The third-party defendants move to dismiss Members Only’s third-party
complaint as premature because the Court has not yet ruled on the underlying
declaratory judgment action to determine whether AIX Specialty owes Members
Only coverage. (ECF No. 38 at 5.) The third-party defendants rely on Blumberg
v. USAA Casualty Ins. Co., 790 So. 2d 1061 (Fla. 2001) and its progeny, which
hold that “[u]nder Florida law, claims against an insurance agent for failing to
procure coverage do not accrue until the underlying action between the insured
and insurance company regarding coverage has been resolved.” Witkin Design
Group, Inc. v. Travelers Property Casualty Co. of Am., No. 16-20484, 2016 WL
1572964, at *2 (S.D. Fla. April 18, 2016) (Moreno, J.). Members Only, in its
response, argues that the reasoning in Blumberg does not apply to the facts of
this case.
       In Blumberg, the insured sued his insurer for breach of contract and
promissory estoppel after the insurer denied coverage. 790 So. 2d at 1062. The
trial court directed a verdict in favor of the insurance company. Id. at 1066. The
promissory estoppel count went to the jury but the jury only awarded the insured
$25,000. Id. Before judgment was entered, the insured dismissed his suit against
the insurer with prejudice and then sued his agent for failure to procure
insurance. Id. at 1063. The agent raised a statute of limitations defense and the
insured argued that his claim did not accrue until the court denied coverage. Id.
at 1063. The court agreed with the insured and held that “a
negligence/malpractice cause of action accrues when the client incurs damages
at the conclusion of the related or underlying judicial proceedings or, if there are
no related or underlying judicial proceedings, when the client’s right to sue in
the related or underlying proceeding expires.” Id. at 1065. If a negligence action
is filed prior to the coverage determination, “the defense can move for an
abatement or stay of the claim on the ground that the negligence/malpractice
action has not yet accrued.” Id.
       Members Only argues that the Blumberg analysis does not apply because
Members Only “has not asserted inconsistent coverage positions in separate
actions.” (ECF No. 41 at 5.) However, the district courts have applied the
Blumberg analysis to cases similar to the one at bar. See, e.g., Witkin Design
Group, Inc. 2016 WL 1572964 at *3; Great Am. Assurance Co. v. Ride Solutions
Inc., No. 16-cv-372-J-32JBT, 2017 WL 78645, at *2 (M.D. Fla. Jan. 9, 2017);
Landmark Am. Ins. Co. v. Moulton Properties, Inc., No. 3:05cv401, 2006 WL
2038554, at *2 (N.D. Fla. July 19, 2006). In Great Am. Assurance Co. v. Ride
Solutions, Inc., the Plaintiff insurance company filed a declaratory judgment
action against the defendant insured claiming that the policy lapsed prior to the
accident. 2017 WL 78645 at *2. The defendant then brought a third-party
complaint against the agent responsible for procuring his insurance. Id. Citing
to Blumberg, the court dismissed the third-party complaint without prejudice
holding that the third-party complaint was “premature because the Court has
not yet ruled on the underlying declaratory judgment action and decided whether
[plaintiff] owes [defendant] coverage.” Id. at *2. The court explained that the
insured has to maintain inconsistent coverage positions. “If he is successful [in
the main lawsuit], then he is covered under the policy and will have suffered no
damages due to any alleged negligence by [the agent]. Conversely, if he loses the
case against [the insurer], then he will have suffered damages and may file a
lawsuit against the [insurance agent]. Id.
       The Court finds that this analysis applies here. Members Only must
maintain inconsistent positions if the third-party complaint is allowed to
proceed. In the main suit against AIX Specialty, Members Only must maintain
the position that it is covered under its policy with AIX Specialty, while
simultaneously asserting that their insurance agents (third-party defendants)
negligently procured insurance because the policy does not cover Members Only.
Furthermore, if the Court finds that AIX Specialty has a duty to indemnify
Members Only under the policy, Members Only has no claim against the third-
party defendants. Therefore, Members Only’s claims against third-party
defendants may never ripen. Where the “mere passage of time is insufficient to
cure the premature aspect” of the claims, dismissal without prejudice is
appropriate. See Allstate Ins. Co. v. Richard Zehr Constr., Inc., No. 06-cv-407-T-
27MSS, 2006 WL 2850438, at *2 (M.D. Fla. Oct. 3, 2006) (holding that the
passage of time would not correct the premature nature of defendant’s third-
party claim and dismissing complaint); Hernandez v. Infinity Indemnity Ins. Co.,
44 F. Supp. 3d 1220 (S.D. Fla. 2014) (Moore, J.) (dismissing breach of contract
and negligence claims against insurance agent because time would not correct
premature nature of claims).

   IV.   Conclusion
     For the reasons stated above, the Court grants the third-party defendants’
motion to dismiss the third-party complaint (ECF No. 38). The third-party
complaint is dismissed without prejudice.
     The third-party defendants’ motion for extension of time (ECF No. 61) and
motion for summary judgment (ECF No. 73) are denied as moot.
     Done and ordered in chambers, at Miami, Florida, on March 26, 2019.



                                          ________________________________
                                          Robert N. Scola, Jr.
                                          United States District Judge
